DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicants argue that the applied prior art, Kanamaru et al fail to teach the abrasive particles having a degree of association is 1.9 or more as the recent amended claim 1. Applicants also pointed out that Kanamaru et al disclose the association degree of the abrasive is 1.2 or less, more likely, between 1.40 and 1.80 [0137] and also in the Table 1, and none suggests the degree of association is 1.9 or more.
In response, examiner states that the argument is not persuasive because the argument is focusing on a preferred or one specific embodiment. Examiner pointed out that Kanamaru et al disclose broadly in [0028] that the degree of association of the abrasive is 1.1 or more and the teaching of 1.2 in [0137]; and such teaching overlaps the claimed range of 1.9 or more and also the range of “1.5 or more” in the newly added claims 13,14 and 16. Examiner also noted that applicants seems to be picking a part of a prior art reference not as a whole.
However, a modified rejection applies that necessitated by the amendments, along the newly submitted claims 9-16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al (US 2012/0094491) in view of Grumbine et al (US 2015/0376461).

With regards to claim 1,Kanamaru et al disclose a polishing composition and a polishing process f or interlayer dielectric material [0018], wherein the polishing composition comprises  abrasive grain such as silica particles having a silanol group density of the silica particles is 5.0/nm.sup.2 or less; and (C1) an association degree of the silica particles is 1.1 or more [0028]; and aforesaid teaching overlaps the claimed silanol group density and the degree of association of the abrasive grains; and overlapping ranges are prima facie obvious, see MPEP 2144.05.
Kanamaru et al disclose that the polishing composition may further include an amino acid [0096] and [0099].
Kanamaru et al fail to disclose that the polishing composition may further comprises a phosphonic acid having a molecular weight of 210 or more.
However, in the same field of endeavor, Grumbine et al disclose a polishing composition including silicon nitrogen polishing accelerator.  The silicon nitrogen polishing accelerator may include, for example, substantially any suitable poly acid such as polycarboxylic acids and/or poly phosphonic acids [0050]; and suitable poly phosphonic acids may include for example, methylene phosphonic acid compounds and diphosphonic acid compounds such as 1-hydroxyethylidene -1,1,-diphosphonic acid (MW 206.03, source Wikipedia), amino tri(methylene phosphonic acid), MW 299.07, diethylenetriamine penta(methylene phosphonic acid), and bis(hexamethylene triamine penta(methylenephosphonic acid)) [0051] and the molecular weight (MW) of at  1-hydroxyethylidene -1,1,-diphosphonic acid is 206.03 and the MW of amino tri(methylene phosphonic acid) is 299.07 (Google source); and  therefore, aforesaid teaching encompass the claimed limitation of “a phosphonic acid compound having a MW of 210 or more”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Grumbine et al’s teaching of introducing the phosphonic acid compound as a polishing accelerator into Kanamaru et al’s teaching for achieving polishing selectivity as taught by Grumbine et al.	

With regards to claims 2 and 3, Kanamaru et al disclose that the abrasive grains are colloidal silica particles [0038]; and the silica particles may preferably have a zeta potential in the CMP polishing liquid of 5 mV or more [0037], which potential reads on the claimed “a zeta potential of the abrasive grain is positive”.
With regards to claim 4, Kanamaru et al disclose that the CMP polishing liquid of the present invention may preferably have a pH in a neutral range or an acidic range [0040]; and the pH of the polishing liquid is adjusted to 3.0 to 3.5 [0067] and [0086].
With regards to claims 5-7 and 13, polishing surfaces with specified polishing rate ratios are purely an intended use of the disclosed polishing composition and the modified Kanamaru et al’s composition have all the components as the instant polishing composition and is capable of performing the claimed intended use of such, along with the ratio of polishing rates of the different material to be polished as recited in the claims 6,7 and 13.
 It has been held that the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957).

Claim(s) 9-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamaru et al (US 2012/0094491) in view of Grumbine et al (US 2015/0376461) as applied to claims 1 and 6 above, and further in view of Kamimura (US 2012/0028467) and in the alternative, in view of Akutsu et al (US 2015/0232704).
With regards to claims 9,11 and 14, modified Kanamaru et al disclose above and also disclose that a content of the silica particles may preferably be 3.0 to 8.0 parts by mass relative to 100 parts by mass of the CMP polishing liquid; and such configuration gives a favorable dispersion stability [0039];[0085]; and such indicate to an ordinary skill in the art lower abrasive content appears to be beneficial.
However, Kanamaru et al’s disclosure of the content of abrasive is 3% by mass (the lowest end point) is very close enough to the claimed range of less than 3% by mass and which would have been obvious over the concentration taught by Kanamaru et al because they are close enough that one of ordinary skill in the art would have expected them to have the same properties. See MPEP 2144.05.I.
Additionally, Kanamaru et al fail to explicitly teach the content of the abrasive grains is less than 3.0% by mass.
However, in the same field of endeavor, Kamimura discloses a polishing composition comprises colloidal silica particles [0056], [0057]; and a content of the colloidal silica particles in the polishing fluid of the invention is preferably 0.5% by mass to 10% by mass; and the content of the colloidal silica particles is preferably 0.5% by mass or more from the standpoint of polishing the second layer at a sufficient polishing rate [0076]; and aforesaid teaching of the silica particles (reads on the claimed abrasive grains) content overlaps the claimed range of “less than 3.0% by mass”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kamimura’s teaching of abrasive content into the modified Kanamaru et al’s teaching for achieving a sufficient polishing rate as taught by Kamimura.
Additionally, Akutsu et al disclose that it is preferable that the content of the abrasive grain be further reduced from the viewpoint that the cost and polishing scratches can be further reduced; and such content of the abrasive grain is preferably 5 mass % or less, more preferably 3 mass % or less, further preferably 1 mass % or less, particularly preferably 0.5 mass % or less, extremely preferably 0.3 mass % or less [0080]-[0081].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Akutsu et al’s teaching of reduced content of abrasive into the modified Kanamaru et al’s teaching for reducing the cost and polishing scratches as taught by Akutsu et al. 
With regards to claims 10,12,15 and 16, modified Kanamaru et al fail to teach the specific phosphonic acid compound, such as 2-phosphonobutane-1,2,4-tricarboxylic acid.
However, Kamimura discloses a polishing composition preferably contains a chelating agent (that is, a water softener) according to necessity in order to reduce the adverse effects of interfused multivalent metal ions or the like [0116], wherein the chelating agent comprises 2-phosphonobutane-1,2,4-tricarboxylic acid [0117].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kamiura’s teaching of introducing the chelating agent into the modified Kanamaru et al’s teaching in order to reduce the adverse effects of interfused multivalent metal ions or the like as taught by Kamiura.	

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713